Crew III, J.
(concurring in part and dissenting in part).
Although we concur with the majority’s determination that the specifications filed by petitioners Daniel V. Hogan and Patricia R. Freebern were untimely and that the cover sheets attached to respondent Sterling T. Goodspeed’s designating petition were in substantial compliance with the requirements of Election Law § 6-134 (2), we reach a different conclusion *679regarding the binding of Goodspeed’s petition and, therefore, respectfully dissent. Election Law §6-134 (2) provides, in relevant part, that "[sjheets of a designating petition shall be bound together in one or more volumes” and, although perhaps not explicitly stated, it is apparent from both the statute and a consideration of its underlying objectives, i.e., the prevention of fraud and tampering, that this requirement must be met at the time the petition is filed. While we acknowledge that Goodspeed’s designating petition need only be in substantial compliance with this statutory mandate (see, Election Law § 6-134 [2], [15]), we are of the view that the record before this Court fails to demonstrate that there was any compliance with the binding requirement.
The uncontroverted testimony at the hearing held before Supreme Court, and the affidavits filed by both Goodspeed and Robert Allen, the secretary and Republican Commissioner of respondent Warren County Board of Elections, plainly established that the first volume of Goodspeed’s petition was not bound at the time it was filed with the Board at 5:00 p.m. on July 13, 1993 (see, Election Law § 1-106 [1]; Matter of Rutherford v Jones, 128 AD2d 978, 979, lv denied 69 NY2d 606); it was not until the following morning that Allen bound the petition for Goodspeed in the printing shop located in the County office building. Thus, even though there has been no showing of fraud, we are unable to conclude that Goodspeed did in fact substantially comply with the binding requirement set forth in the statute (see, Election Law § 6-134 [2], [15]). Inasmuch as the second volume of the designating petition does not contain the minimum number of signatures required, we would invalidate the designating petition.
Weiss, P. J., concurs. Ordered that the order is affirmed, without costs.